Citation Nr: 9929446	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  97-08 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel

INTRODUCTION

The veteran served on active military duty from September 
1944 to July 1946.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a November 1995 decision 
by the Department of Veterans Affairs (hereinafter VA) 
regional office in Atlanta, Georgia (hereinafter RO), which 
confirmed a 10 percent rating for post-traumatic stress 
disorder.

In a rating decision dated in November 1995, the RO in part 
denied the veteran's claims of entitlement to increased 
ratings for his service-connected bilateral varicose veins 
and shell fragment wounds.  The veteran filed a notice of 
disagreement to this action in May 1996, and the RO issued a 
statement of the case dated in February 1997.  A substantive 
appeal, or any communication from the veteran that can be 
construed as a substantive appeal, has not been received with 
regard to these issues.  Accordingly, these issues are not 
before the Board for appellate consideration.  38 C.F.R. 
§§ 20.200, 20.202 (1999).  


FINDINGS OF FACT

The service-connected post-traumatic stress disorder (PTSD) 
is productive of definite social and industrial impairment.


CONCLUSION OF LAW

The criteria for a 30 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 9411 
(1996); 38 C.F.R. § 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served in combat during World War II, and 
received multiple shrapnel wounds to his left arm and 
shoulder, right knee, left thigh, and scalp.  The veteran's 
service separation examination found no abnormalities on 
psychiatric review.  Subsequent to service discharge, a 
private medical examination dated in 1979, noted that the 
veteran admitted to episodes of nervousness, but denied 
depression.  

A VA psychiatric examination conducted in November 1992 
revealed diagnosis was post-traumatic stress disorder, mild.  
In a June 1993 rating action the RO granted service 
connection for post-traumatic stress disorder and assigned a 
10 percent rating.

The veteran received intermittent treatment at VA and private 
facilities from 1992 to 1996 primarily for his physical 
disabilities

The veteran testified at a personal hearing before the RO in 
May 1996, that his decision to retire was not associated with 
his psychiatric disorder.  He reported that he did not like 
to be in crowds.  He further stated that he had nightmares 
and flashbacks.  The veteran testified that they were 
intermittent, sometimes they would be every night, and then 
they would go away until something would set them off again.  
He noted that he rarely got a full night's sleep; he had 
trouble falling asleep, and would wake up early.  The veteran 
stated that he tended to dwell more about his 
experiences during World War II now that he was retired.  He 
noted that he was jumpy and had an exaggerated startle 
response.  The veteran testified that his memory had 
diminished.  He reported he got along with people by leaving 
them alone, hoping they would leave him alone.  The veteran 
stated that he fished a lot and went to an occasional 
ballgame.

In conjunction with the current claim, a VA examination was 
conducted in September 1995.  The occupational history 
revealed that the veteran was a diesel mechanic. He had not 
worked full time in seven or eight years.  He had worked 
part-time.  He tried to work until three months ago.  He 
noted that he was nervous and would become depressed when he 
was not busy, and would think about World War II.  He stated 
that he still had nightmares about his combat experiences and 
his sleep was erratic.  The veteran was described as somewhat 
tense and depressed, and was having a difficult time 
adjusting to being inactive after giving up employment.  His 
thought processes were normal and sensorium was intact.  
There were no delusional or hallucinatory elements found.  
Mood was depressed.  The diagnoses were anxiety, depression, 
and post-traumatic stress disorder.

A VA examination was conducted in September 1997.   At that 
time, the veteran stated that he began having problems with 
his nerves while serving in combat.  He complained of 
nightmares and intrusive thoughts.  He became depressed when 
a plane flew low or when he heard thunder, and he "ducks 
into a corner of the room to protect himself."  The veteran 
reported a startle reaction with unexpected noises.  He 
denied suicidal thoughts or attempts and had not received 
treatment nor been hospitalized for his psychiatric disorder.  
He had difficulty falling and staying asleep, and avoided 
talking about the war.  

Mental status examination reported that the veteran spoke 
slowly and in a low voice.  The examiner noted that the 
veteran was rather shy with a constricted affect.  His mood 
was depressed.  He denied auditory or visual hallucinations, 
and suicidal or homicidal thoughts were not expressed.  
Psychomotor retardation was present.  The veteran's thinking 
was coherent, but somewhat" circumstantial.  No clear-cut 
delusions were elicited.  Content was reported a meager.  He 
was oriented.  The Global Assessment of Functioning Scale was 
61, noted by the examiner as the designation for mild to 
moderate symptoms, with some depression, mild insomnia, and 
some difficulties in social and occupational functioning.  
The examiner noted that in general the veteran function 
pretty well and had meaningful interpersonal relationships.  
The examiner concluded that the veteran's post-traumatic 
stress disorder resulted in definite impairment in the 
ability to establish and maintain effective and wholesome 
relationships with people, and resulted in such a reduction 
in initiative, flexibility, efficiency, and reliability 
levels as to produce definite industrial impairment.  

A social and industrial survey was conducted in September 
1997.  It was reported that the veteran had been married for 
51 years and that he had few activities outside the home.  He 
attended church, but did not belong to any clubs or military 
organizations.  It was noted that the veteran had a very 
stable work history prior to retirement.  The veterans stated 
he retired due to heart problems, memory problems, his legs 
hurting, and bad nerves.  The veteran denied missing work or 
having problems with coworkers due to his psychiatric 
disorder.  He reported that he had no problems with his 
"nerves as long as he was working," and that "things got 
worse now that I have got time on my hands to think."  
Occasionally, smells and sounds of battle bother him, and 
loud noises can cause him to panic.  On evaluation, the 
veteran was alert and oriented, with a fair memory.  Mild 
post-traumatic stress disorder symptoms were exhibited that 
caused a few problems interfering with his life.  The veteran 
stated that his problems did not cause any major serious 
interference and he had no regrets.  The social worker 
concluded that his problems only had a minor effect on his 
work history or family life.

Analysis

Upon review of the record, the Board concludes that the 
veteran's claim is well grounded within the meaning of the 
statute and judicial construction.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); 38 U.S.C.A. § 5107(a).  The VA 
therefore has a duty to assist the veteran in the development 
of facts pertinent to his claim.  In this regard, the 
veteran's service medical records, post-service private 
clinical data, and VA medical reports have been included in 
his file.  Upon review of the entire record, the Board 
concludes that the data currently of record provide a 
sufficient basis upon which to address the merits of the 
veteran's claim and that he has been adequately assisted in 
the development of his case.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  
38 C.F.R. Part 4 (1999).  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155.  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1999).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The RO has assigned a 10 percent rating for PTSD in 
accordance with the criteria set forth in the VA's Schedule 
for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 
9411.   During the course of the appeal, the rating criteria 
for evaluating the degree of impairment resulting from 
service-connected post-traumatic stress disorder were 
changed.  Compare 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), with 38 C.F.R. §§ 4.126(d), 4.130, Diagnostic Code 
9411 (1999).  However, in this case, the RO has reviewed the 
veteran's claim under the former and the revised criteria.  
Accordingly, the Board concludes that the veteran will not be 
prejudiced by the Board's review of his claim on appeal 
because due process requirements have been met.  Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

Where regulations change during the course of an appeal, the 
Board must determine, if possible, which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  Id.

Under the criteria in effect prior to November 7, 1996, a 50 
percent evaluation is warranted when the ability to establish 
or maintain effective or favorable relationships with people 
is considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 30 percent evaluation is warranted, when there 
is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and when the psychoneurotic symptoms result in such reduction 
in initiative, flexibility, efficiency and reliability levels 
as to produce definite industrial impairment.  A 10 percent 
rating is warranted when when there is less than the criteria 
for 30 percent, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.

In Hood v. Brown, 4 Vet. App. 301 (1993) the United States 
Court of Veterans Appeals (Court) concluded that the term 
"definite" was qualitative in character. In an opinion 
dated in November 1993, the Department of Veterans Affairs 
(VA) General Counsel held that "definite" should be 
construed as "distinct, unambiguous and moderately large in 
degree."  O.G.C. Prec. 9-93 (Nov. 9, 1993).

Under the revised criteria, effective on November 7, 1996, a 
10 percent evaluation is assigned for post-traumatic stress 
disorder when there was occupational and social impairment 
due to mild or transient symptoms which decreased work 
efficiency and the ability to perform occupational tasks only 
during periods of significant stress, or when symptoms were 
controlled by continuous medication.  

A 30 percent rating may be assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Diagnostic Code 9411.

To summarize, the two recent VA psychiatric examinations show 
that the veteran is experiencing sleep impairment, 
exaggerated startle response, nightmares, and intrusive 
thoughts.  The most recent VA examination showed that the 
veteran had a constricted affect and his mood was depressed.  
Additionally, his thinking was somewhat circumstantial.  

Furthermore, the examiner concluded that the veteran's 
post-traumatic stress disorder resulted in definite social 
and industrial impairment.  
Accordingly, it is the Board's judgment that the PTSD 
warrants a 30 percent rating for definite social and 
industrial impairment pursuant to the rating criteria in 
effect prior to November 7, 1996.

However, upon review, the Board is of the opinion that 
manifestations of the veteran's service-connected 
post-traumatic stress disorder does not warrant a disability 
rating in excess of 30 percent under the provisions of the 
former or revised regulations for this disorder.  Panic 
attacks have not been shown.  The veteran's mood was reported 
as depressed.  

However, the veteran was alert and with no evidence of 
delusions.  The veteran maintained a stable work history 
prior to retirement and has been married for over 50 years.  
The social and industrial survey indicates that the veteran's 
post-traumatic stress disorder had only a minor effect on his 
work and family life.  Also, the Global Assessment of 
Functioning Scale was 61, noted by the examiner as the 
designation for mild to moderate symptoms.  The current 
symptoms and findings do not satisfy the criteria for a 
rating in excess of 30 percent under either the old or the 
revised rating criteria.

The Board has considered all other potential applicable 
provisions of 38 C.F.R. Parts 3 and 4 (1998), whether or not 
they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  The Board has 
found no section that provides a basis upon which to assign a 
higher disability evaluation for the reasons discussed 
herein.


ORDER

An increased rating to 30 percent for post-traumatic stress 
disorder is granted, subject to the laws and regulations 
governing the payment of monetary benefits. 



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

 

